Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1,	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.

Status of Claims
2.	Claims 1, 5,10, and 16 are amended
3.	Claims 1-20 are pending

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-20 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
7.	Therefore, claims 1-20   were analyzed for U.S.C. 101 as follows:
8.	Claims 1-9, 16 -20 are directed to a method and claims 10-15 are directed to a non-transitory computer readable medium. 
9.	In claim 1, and corresponding 10, and 16 the limitations that define an abstract idea (in bold) are below:
A method, comprising: 
training, by a computer system, an initial transaction classifier based on pre- transaction data and post-transaction data for a first set of transactions for which training labels have been generated; 
inputting, by the computer system to the trained initial transaction classifier, pre- transaction data and post-transaction data for a second set of transactions for which training labels have not been generated, wherein the trained initial transaction classifier generates classifier outputs based on the inputting; 
selecting, by the computer system, a subset of the second set of transactions whose classifier outputs from the trained initial transaction classifier meet a classifier confidence threshold; 
generating, by the computer system, training labels for transactions in the selected subset based on their classifier outputs;
training, by the computer system, a second different transaction classifier based on pre- transaction data for the selected subset and the generated training labels; and 
generating, by the computer system based on classifications output by the trained second, different transaction classifier for one or more transactions, an authorization decision for the one or more transactions

10.	In claim 1, and corresponding representative claims 10 and 16, describe steps to detect fraudulent transaction processing financial data applying machine learning techniques. The concepts falls within concepts that are in the grouping of Abstract ideas related to Certain Methods of Organizing specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Accordingly the claims recite an abstract idea.
11.	The judicial exception is not integrated into a practical application. The limitations of
accessing, by a transaction processing system, transaction data for a transaction, training, by a computer system, an initial transaction classifier based on pre- transaction data and post-transaction data for a first set of transactions for which training labels have been generated, inputting, by the computer system to the trained initial transaction classifier, pre- transaction data and post-transaction data for a second set of transactions for which training labels have not been generated, wherein the trained initial transaction classifier generates classifier outputs based on the inputting, selecting, by the computer system, a subset of the second set of transactions whose classifier outputs from the trained initial transaction classifier meet a classifier confidence threshold, generating, by the computer system, training labels for transactions in the selected subset based on their classifier outputs; training, by the computer system, a second transaction classifier based on pre- transaction data for the selected subset and the generated training labels, and storing, by the computer system, configuration parameters for the trained second different transaction classifier, where the additional elements are “transaction processing system”, “computer system”, and “non-transitory computer-readable medium”. The above claims are recited at a high-level of generality (i.e., as a generic transaction processing system , computer system , and non-transitory computer readable medium performing a generic computer function of processing and storing  pre and post transaction data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. In addition, the “training”, “generating” and “selecting” steps are directed to apply a mathematical concepts and mathematical relations for determining transaction parameters) processing financial data to detect fraudulent transaction by applying machine learning techniques. Therefore, the claims are abstract.
12	The additional components and elements of “transaction processing system”, “computer system”, and “non-transitory computer-readable medium”. As discussed above, the steps for detecting fraudulent transactions, amounts to no more than mere instruction to apply the exception using a generic computer environment. 
13.	The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms:
a.	one embodiment of computing device (which may also be referred to as a computing system) 710 is depicted. Computing device 710 may be used to implement various portions of this disclosure. Computing device 710 may be any suitable type of device, including, but not limited to, a personal computer system, desktop computer, laptop or notebook computer, mainframe computer system, web server, workstation, or network computer. As shown, computing device 710 includes processing unit 750, storage 712, and input/output (I/O) interface 730 coupled via an interconnect 760 (e.g., a system bus). I/O interface 730 may be coupled to one or more I/O devices 740. Computing device 710 further includes network interface 732, which may be coupled to network 720 for communications with, for example, other computing devices.  (Specification: Paragraph [0059])
b.	 Various articles of manufacture that store instructions (and, optionally, data) executable by a computing system to implement techniques disclosed herein are also contemplated. The computing system may execute the instructions using one or more processing elements. The articles of manufacture include non-transitory computer- readable memory media. The contemplated non-transitory computer-readable memory media include portions of a memory subsystem of a computing device as well as storage media or memory media such as magnetic media (e.g., disk) or optical media (e.g., CD, DVD, and related technologies, etc.). The non-transitory computer-readable media may be either volatile or nonvolatile memory. (Specification: Paragraph [0064])

14.	These additional elements amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claim does not recite any improvements to the generic computing components. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component and does not provide an inventive concept.
15.	Finally, taken together, the additional elements and components of claim 1, and corresponding claims 10 and 16 have been considered and are not ordered combinations as defined by the courts. These additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea without significantly more.
16.	Dependent claims 2, 4-6, 11 and 12 further recite limitations (abstract idea in bold) of storing, by the computer system prior to generating the authorization decision for the one or more transactions, configuration parameters for the trained second transaction classifier, wherein the operations further comprise: classifying, subsequent to the storing, one or more transactions using the trained second transaction classifier, wherein the one or more transactions are initiated after transactions in the second set of transactions are complete, wherein the trained second transaction classifier is usable to predict whether transactions received by a production transaction computer system are fraudulent, wherein the plurality of trained transaction classifiers includes the trained second transaction classifier and a third transaction classifier that is not trained using post-transaction data, generating, by the computer system,  classifier outputs from a plurality of trained transaction classifiers., combining, classifier outputs of the trained second transaction classifier; and classifier outputs of a third transaction classifier that is not trained using post-transaction data, generating, by the computer system based on the combining, final classifier outputs for the one or more transactions. wherein the generating is performed using one or more ensemble techniques. These recited limitations are steps for detecting fraudulent transactions using classifiers to obtain transaction label predictions (i.e. determine what group/class the transaction belongs) falls within concepts that are in the grouping of Abstract ideas related to Certain Methods of Organizing specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Accordingly, the claims recite an abstract idea.
17.	The judicial exception is not integrated into a practical application. The limitations of 
storing, by the computer system prior to generating the authorization decision for the one or more transactions, configuration parameters for the trained second transaction classifier, wherein the operations further comprise: classifying, subsequent to the storing, one or more transactions using the trained second transaction classifier, wherein the one or more transactions are initiated after transactions in the second set of transactions are complete, combining, by the computer system, based on classifier outputs from a plurality of trained transaction classifiers, generating classifier outputs of the trained second transaction classifier, classifier outputs of a third transaction classifier that is not trained using post-transaction data, and wherein the generating is performed using one or more ensemble techniques. The claims recite the additional components of the transaction processing system and the computer system to store, classify and generate the transaction. The transaction processing system and computer system in the above steps are recited at a high-level of generality (i.e., as a generic system performing a generic computer function of generating, storing, training, and classifying) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the training, generating, and classifying steps are directed to apply a mathematical concepts and mathematical relations (i.e. mathematical algorithms) to perform predictive analytics.  The limitations of wherein the trained second transaction classifier is usable to predict whether transactions received by a production transaction computer system are fraudulent and wherein the plurality of trained transaction classifiers includes the trained second transaction classifier and a third transaction classifier that is not trained using post-transaction data. The trained transaction classifiers in the above steps are at high generality (i.e., general means of using generic computer components to perform the use of the train steps utilizing mathematical concepts and analysis of information to determine which classes it belongs). Simply suggesting a technological environment upon which the abstract idea may be implemented does not alter or transform the abstract idea. Therefore, the claims are abstract. 
18.	The additional components and elements of “transaction processing system”, “computer system”, and “non-transitory computer-readable medium”. As discussed above, the steps for detecting fraudulent transactions, amounts to no more than mere instruction to apply the exception using a generic computer environment. For the same reasons the above limitations are not sufficient to provide an inventive concept. See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not recite any improvements to the generic computing component. Therefore, like the independent claim, dependent claims 2, 4-6, 11 and 12, further are directed to an ineligible judicial exception without any significant more.
19.	Dependent claims 7-9, 13, 17, and 18 further recite limitations (abstract idea in bold) of  wherein transactions in the first set of transactions occur during a first time interval and transactions in the second set of transactions occur in a second time interval that does not overlap with the first time interval, wherein the second time interval is later in time than the first time interval, wherein a transaction in the first time interval occurs at least one month prior to the current time, wherein the post-transaction data for the first set of transactions is selected from a first time interval whose length is determined based on a time difference between a transaction in the second set of transactions and the current time, wherein transactions in the first set of transactions occur during a first time interval and transactions in the second set of transactions occur in a second time interval that is later in time than the first time interval, wherein transactions in the first set of transactions occur during a first time interval and transactions in the second set of transactions occur in a second time interval that begins at least a month after the end of the first time interval, wherein the post-transaction data for the first set of transactions and the post-transaction data for the second set of transactions are selected from two different time intervals whose lengths are the same, and  wherein the two different time intervals do not overlap. These recited limitations are steps for determining transaction parameter utilizing time intervals to predict data (feedback) of the second interval falls within concepts that are in the grouping of Abstract ideas related to Certain Methods of Organizing specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Accordingly, the claims recite an abstract idea.
20.	The judicial exception is not integrated into a practical application. The limitations of wherein transactions in the first set of transactions occur during a first time interval and transactions in the second set of transactions occur in a second time interval that does not overlap with the first time interval, wherein the second time interval is later in time than the first time interval, wherein a transaction in the first time interval occurs at least one month prior to the current time, wherein the post-transaction data for the first set of transactions is selected from a first time interval whose length is determined based on a time difference between a transaction in the second set of transactions and the current time, wherein transactions in the first set of transactions occur during a first time interval and transactions in the second set of transactions occur in a second time interval that is later in time than the first time interval, wherein transactions in the first set of transactions occur during a first time interval and transactions in the second set of transactions occur in a second time interval that begins at least a month after the end of the first time interval wherein the post-transaction data for the first set of transactions and the post-transaction data for the second set of transactions are selected from two different time intervals whose lengths are the same, wherein the two different time intervals do not overlap. The addition element of the non-transitory computer-readable medium in the above steps are recited at a high-level of generality (i.e., as a generic non-transitory computer readable medium performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the “first time-interval”, “second time interval” and “first set of transactions” and “second set of transactions” steps are directed to apply a mathematical concepts and mathematical relations for determining transaction parameters) to predict feedback data on the second interval where to determine fraudulent transactions. Therefore, the claims are abstract. 
21.	The additional components and elements of “non-transitory computer-readable medium”. As discussed above, the steps for determining transactions parameters for detecting fraudulent transactions, amounts to no more than mere instruction to apply the exception using a generic computer environment. For the same reasons the above limitations are not sufficient to provide an inventive concept. See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not recite any improvements to the generic computing component. Therefore, similar to the independent claim, dependent claims 7-9, 13, 17, and 18, further are directed to an ineligible judicial exception without any significant more.
22.	Dependent claims 3, 14, 15, 19 and 20 further recite limitations (abstract idea in bold) of wherein the training the second transaction classifier does not include training based on post-transaction data, wherein pre- transaction data for the first and second set of transactions includes account credentials for an account associated with one or more transactions in the first and second set of transactions, and wherein post-transaction data for at least a first transaction in the second set of transactions includes activity of a user of the account subsequent to the first transaction being complete, wherein the training the second transaction classifier is performed using one or more supervised machine learning techniques, wherein pre-transaction data for at least a first transaction in the second set of transactions includes transaction data associated with one or more transactions that were initiated prior to the first transaction in the second set of transactions, and wherein post-transaction data for at least a first transaction in the second set of transactions includes location information of a user device that initiated the first transaction subsequent to the first transaction being complete. These recited limitations are steps for classifying and associating pending transactions with labelled data and updating in real time, falls within concepts that are in the grouping of Abstract ideas related to Certain Methods of Organizing specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) Accordingly the claims recite an abstract idea.
23.	The judicial exception is not integrated into a practical application. The limitations of the above claims recite the additional components of the non-transitory computer-readable medium to associate and select the transaction data that includes the activity of the user. The non-transitory computer-readable medium in the above steps are recited at a high-level of generality (i.e., as a generic the non-transitory computer-readable medium performing a generic computer function of associating the pre and post transaction data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the training step are directed to apply a mathematical concepts and mathematical relations (i.e. mathematical algorithms of supervised machine learning and ensemble techniques). Therefore the claims are abstract. 
24.	The additional components and elements of “non-transitory computer-readable medium”. As discussed above, the steps for detecting fraudulent transactions, amounts to no more than mere instruction to apply the exception using a generic computer environment. For the same reasons the above limitations are not sufficient to provide an inventive concept. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not recite any improvements to the generic computing component. Therefore, similar to the independent claim, dependent claims 3, 14, 15, 19 and 20 further are directed to an ineligible judicial exception without any significant more.
25.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
26.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

27.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

28.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by Dirac et. al (US Patent Application Publication No.: 2015/0379425; hereafter known as Dirac) and further view of Agrawal et. al (US Patent Application Publication No.: 2018/0350006; hereafter known as Agrawal)
29.	In claim 1: Dirac discloses,
 A method, comprising: (Dirac: Paragraph [0155])
training, by a computer system, an initial transaction classifier based on pre- transaction data and post-transaction data for a first set of transactions for which training labels have been generated; (i.e., recipes, and then used as input for training or prediction. In another usage flow, the recipe may itself incorporate the training and/or prediction steps (e.g., a destination model or models may be specified within the recipe). Recipes may be applied either to data records that have already split into training and test subsets, or to the entire data set prior to splitting into training and test subsets.) (Dirac: Paragraph [0096], [0120])
inputting, by the computer system to the trained initial transaction classifier, pre- transaction data and post-transaction data for a second set of transactions for which training labels have not been generated, wherein the trained initial transaction classifier generates classifier outputs based on the inputting; (i.e., machine learning input data sets can be much larger (e.g., on the order of terabytes) than the amount of memory that may be available at any given server of a machine learning service. In order to train and evaluate a model, a number of filtering or input record rearrangement operations may sometimes have to be performed in a sequence on an input data set) (Dirac: Paragraph [0117], [0120])
generating, by the computer system, training labels for transactions in the selected subset based on their classifier outputs; (i.e., generated, modified, read, executed, and/or queried/searched via MLS programmatic interfaces. Supported entity types in one embodiment may include, among others, data sources (e.g., descriptors of locations or objects from which input records for machine learning can be obtained), sets of statistics generated by analyzing the input data, recipes) (Dirac: Paragraph [0043], [0144])
	Dirac does not disclose,
	selecting, by the computer system, a subset of the second set of transactions whose classifier outputs meet a classifier confidence threshold; 
training, by the computer system, a second different transaction classifier based on pre- transaction data for the selected subset and the generated training labels; and 
generating, by the computer system based on classifications output by the trained second, different transaction classifier for one or more transactions, an authorization decision for the one or more transactions 
	However, Agrawal discloses,
	selecting, by the computer system, a subset of the second set of transactions whose classifier outputs from the trained initial transaction classifier (i.e., the model is trained using the input dataset and uses the algorithms to build a data model using at least the data training server 220 for a gradient boosting system that applies a machine learning process that can be used to build scoring models including one or more of sub-models ) meet a classifier confidence threshold; (i.e., threshold change can be set, where it could be used to determine an end point and a score or confidence value can be a more informative result indicating the degree of abnormality and the rankings can also be converted into a classification label using an appropriate threshold the result of clustering and plotting of a cluster analysis algorithm are shown. The diagram includes three clusters, with outliers existing outside the edges of the cluster, highlighted by the outlines) (Agrawal: Paragraph [0064], [0075],[0076], [0079],[0102]) 
training, by the computer system, a second different transaction classifier based on pre- transaction data for the selected subset and the generated training labels; and (i.e., a group of candidate features is defined based on normalized transactional data and a classification system may assign a “fraudulent” classifier to a particular transaction, and the reason code for that classification may identify the “transaction amount” and “address verification” features as being the reason for that classification then the model is trained using the input dataset and uses the algorithms to build a data model including using training data, includes one or more feature values for entity classification, and associates each entity with one or more classifiers.) (Agrawal: Paragraph [0051], [0064], [0102])
generating, by the computer system based on classifications output by the trained second, different transaction classifier for one or more transactions, an authorization decision for the one or more transactions (i.e., a supervised machine learning process can use a set of population data and associated tags for each object in the training data and generate a set of logic to determine tags for unlabeled data. For example, a person may report that a particular transaction is “fraudulent” or “not-fraudulent.” And where supervised learning techniques can use labeled (e.g., classified) training) (Agrawal: Paragraph [0051],[0102], [0114], [0116])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dirac and Agrawal so that the method can generate a plurality of classifiers based on transaction classifications utilizing confidence thresholds. Therefore the invention provides systems and methods for updating data models capable of capturing new patterns of misuse and abuse.(Agrawal: Paragraph [0007]) The scores and codes become more accurate when the self-adapting feedback is used to make new determinations by identifying categories of good and bad cases with case dispositive data and influencing scoring with new rules (Agrawal: Paragraph [0118])	
30.	In claim 2: The combination of Dirac and Agrawal disclose the method of supra, including further comprising: 
storing, by the computer system prior to generating the authorization decision for the one or more transactions, configuration parameters for the trained second transaction classifier (i.e., For example, a client may create an artifact such as a model, and may want that same model to be re-trained and/or re-executed for different input data sets (e.g., using the same configuration of resources for each of the training or prediction iterations) at specified points in time. For example the MLS instead of being obtained via explicit client feedback, e.g., by keeping track of the set of parameters that are changed during training iterations before a model is finally used for a test data set) (Dirac: Paragraph [0078], [00082],[0094])
31.	In claim 3: The combination of Dirac and Agrawal disclose the method of supra, including wherein the training the second transaction classifier does not include training based on post-transaction data. (i.e., a candidate model 2620 may be trained in a training run (e.g., for a linear regression model, candidate coefficients to be assigned to the various independent variables of the data set may be determined). The candidate model  may then be used to make predictions on the test set, and the evaluation results of the model may be obtained for example 80% of the chunks may be included in the training set) (Dirac: Paragraph [0142]) 
32.	In claim 4: The combination of Dirac and Agrawal disclose the method of supra, including wherein the trained second transaction classifier is usable to predict whether transactions received by a production transaction computer system are fraudulent. (i.e., using machine learning, very large data sets may have to be analyzed in order to be able to make accurate predictions, especially predictions of relatively infrequent but significant events for example identifying factors that can be used to label a transaction as fraudulent may potentially require analysis of millions of transaction records) (Dirac: Paragraph [0004])
33.	In claim 5: The combination of Dirac and Agrawal disclose the method of supra, including further comprising: 
combining, by the computer system for the one or more transactions using one or more ensemble techniques, classifier outputs from a plurality of trained transaction classifiers. (i.e., generated, modified, read, executed, and/or queried/searched via MLS programmatic interfaces. Supported entity types in one embodiment may include, among others, data sources (e.g., descriptors of locations or objects from which input records for machine learning can be obtained), sets of statistics generated by analyzing the input data, recipes and may be used to combine or exclude variables when defining new groups) (Dirac: Paragraph [0043], [0101], [0113], [0144]) and
Dirac does not disclose,
and generating, by the computer system based on the combining, final classifier outputs for the one or more transactions.
However Agrawal discloses, 
and generating, by the computer system based on the combining, final classifier outputs for the one or more transactions. (i.e., As an output of an anomaly detection algorithm, two possibilities exist. First, a label can be used as a result indicating whether an instance is an anomaly or not and can also be converted into a classification label using an appropriate threshold or the output variable is a category, such as “red” and “blue,” or “compliant” and “non-compliant”.) (Agrawal: Paragraph [0051], [0079])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dirac and Agrawal so that the method can generate a final classifiers for one or more transactions Therefore the invention provides systems and methods for updating data models capable of capturing new patterns of misuse and abuse.(Agrawal: Paragraph [0007]) The scores and codes become more accurate when the self-adapting feedback is used to make new determinations by identifying categories of good and bad cases with case dispositive data and influencing scoring with new rules (Agrawal: Paragraph [0118])	
34.	In claim 6: The combination of Dirac and Agrawal disclose the method of supra, including wherein the plurality of trained transaction classifiers includes the trained second transaction classifier and a third transaction classifier that is not trained using post-transaction data. (e.g., for a linear regression model, candidate coefficients to be assigned to the various independent variables of the data set may be determined). The candidate model  may then be used to make predictions on the test set, and the evaluation results of the model may be obtained for example 80% of the chunks may be included in the training set) (Dirac: Paragraph [0142])
35.	In claim 7: The combination of Dirac and Agrawal disclose the method of supra, including wherein transactions in the first set of transactions occur during a first time interval and transactions in the second set of transactions occur in a second time interval that does not overlap with the first time interval, wherein the second time interval is later in time than the first time interval. (i.e., Model usage modes may be broadly classified into three categories: batch mode, online or real-time mode, and local mode. In batch mode, a given model may be run on a static set of data records. In real-time mode, a network endpoint (e.g., an IP address) may be assigned as a destination to which input data records for a specified model are to be submitted, and model predictions may be generated on groups of streaming data records as the records are received and clients may receive executable representations of a specified model that has been trained and validated at the MLS, and the clients may run the models on computing devices of their choice) (Dirac: Paragraph [0082])
36.	In claim 8: The combination of Dirac and Agrawal disclose the method of supra, including wherein a transaction in the first time interval occurs at least one month prior to the current time. (i.e., Model usage modes may be broadly classified into three categories: batch mode, online or real-time mode, and local mode. In batch mode, a given model may be run on a static set of data records. In real-time mode, a network endpoint (e.g., an IP address) may be assigned as a destination to which input data records for a specified model are to be submitted, and model predictions may be generated on groups of streaming data records as the records are received and clients may receive executable representations of a specified model that has been trained and validated at the MLS, and the clients may run the models on computing devices of their choice) (Dirac: Paragraph [0082])
37.	In claim 9: The combination of Dirac and Agrawal disclose the method of supra, including wherein the post-transaction data for the first set of transactions is selected from a first time interval whose length is determined based on a time difference between a transaction in the second set of transactions and the current time. (i.e., Model usage modes may be broadly classified into three categories: batch mode, online or real-time mode, and local mode. In batch mode, a given model may be run on a static set of data records. In real-time mode, a network endpoint (e.g., an IP address) may be assigned as a destination to which input data records for a specified model are to be submitted, and model predictions may be generated on groups of streaming data records as the records are received and clients may receive executable representations of a specified model that has been trained and validated at the MLS, and the clients may run the models on computing devices of their choice) (Dirac: Paragraph [0082])

38.	In claim 10: Dirac discloses,
A non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations comprising: (i.e., A non-transitory computer-accessible storage medium storing program instructions that when executed on one or more processor) (Dirac: Paragraph [0216])
training an initial transaction classifier based on pre-transaction data and post- transaction data for a first set of transactions for which training labels have been generated; (Dirac: Paragraph [0096], [0120])
inputting, to the trained initial transaction classifier, pre-transaction data and post- transaction data for a second set of transactions for which training labels have not been generated, wherein the trained initial transaction classifier generates classifier outputs based on the inputting; (Dirac: Paragraph [0117], [0120])
selecting a subset of the second set of transactions whose classifier outputs from the trained initial transaction classifier meet a confidence threshold; (Agrawal: Paragraph [0064], [0075],[0076], [0079],[0102]
generating training labels for transactions in the selected subset based on their classifier outputs; (Dirac: Paragraph [0054], [0095])
training a second transaction classifier based on pre-transaction data for the selected subset and the generated training labels; and (Dirac: Paragraph [0096], [0120])
generating, based on classifications output by the trained second, different transaction classifier for one or more transactions, an authorization decision for the one or more transactions (Agrawal: Paragraph [0051],[0102], [0114], [0116])
storing configuration parameters for the trained second transaction classifier to permit use of the trained second transaction classifier in classifying transactions. (Dirac: Paragraph [0078], [0094])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dirac and Agrawal so that the method can generate a plurality of classifiers based on transaction classifications utilizing confidence thresholds. Therefore the invention provides systems and methods for updating data models capable of capturing new patterns of misuse and abuse. (Agrawal: Paragraph [0007]) The scores and codes become more accurate when the self-adapting feedback is used to make new determinations by identifying categories of good and bad cases with case dispositive data and influencing scoring with new rules (Agrawal: Paragraph [0118])
39.	In claim 11: The combination of Dirac and Agrawal disclose the non-transitory computer-readable medium of supra, including wherein the operations further comprise: (i.e., A non-transitory computer-accessible storage medium storing program instructions that when executed on one or more processor) (Dirac: Paragraph [0216])
storing, prior to generating the authorization decision for the one or more transactions, configuration parameters for the trained second transaction classifier, wherein the one or more transactions are initiated after transactions in the second set of transactions are complete. (Dirac: Paragraph [0078],[0082] [0094])
40.	In claim 12: The combination of Dirac and Agrawal disclose the non-transitory computer-readable medium of supra, including wherein the operations further comprise:
generating final classifier outputs based on: (Dirac: Paragraph [0043], [0144])
classifier outputs of the trained second transaction classifier; and (Dirac: Paragraph [0043], [0144])
classifier outputs of a third transaction classifier that is not trained using post-transaction data;(Dirac: Paragraph [0142])
wherein the generating is performed using one or more ensemble techniques. (i.e., output 116 of the feature processing transformations may in turn be used as input for a selected machine learning algorithm 166, which may be executed in accordance with algorithm parameters 154 using yet another set of resources from pool 185. A wide variety of machine learning algorithms may be supported natively by the MLS libraries, including for example random forest algorithms, neural network algorithms, stochastic gradient descent algorithms, and the like) (Dirac: Paragraph [0047], [0052]) 
41.	In claim 13: The combination of Dirac and Agrawal disclose the non-transitory computer-readable medium of supra, wherein transactions in the first set of transactions occur during a first time interval and transactions in the second set of transactions occur in a second time interval that is later in time than the first time interval. (Dirac: Paragraph [0082])
42.	In claim 14: The combination of Dirac and Agrawal disclose the non-transitory computer-readable medium of supra, including wherein pre- transaction data for the first and second set of transactions includes account credentials for an account (i.e., he MLS may also maintain a history of the operations performed by a client (or by a set of users associated with the same customer account)) associated with one or more transactions in the first and second set of transactions (i.e., the input data reaching the MLS may be encrypted or compressed, and the MLS input data handling machinery may have to perform decryption or decompression before the input data records can be used for machine learning tasks. In some embodiments in which encryption is used, MLS clients may have to provide decryption metadata (e.g., keys, passwords, or other credentials) to the MLS to allow the MLS to decrypt data records), and wherein post-transaction data for at least a first transaction in the second set of transactions includes activity of a user of the account subsequent to the first transaction being complete. (i.e., the output produced by the input record handlers may be fed to feature processors 162 (as indicated by arrow 115), where a set of transformation operations may be performed 162 in accordance with recipes 152 using another set of resources from pool 185. Any of a variety of feature processing approaches may be used depending on the problem) (Dirac: Paragraph [0054], [0095])
43.	In claim 15: The combination of Dirac and Agrawal disclose the non-transitory computer-readable medium of supra, including wherein the training the second transaction classifier is performed using one or more supervised machine learning techniques. (i.e., The MLS may be used for, and may incorporate techniques optimized for, a variety of problem domains covering supervised learning, such as, fraud detection) (Dirac: Paragraph [0168])

44.	In claim 16: Dirac discloses,
A method, comprising: (Dirac: Paragraph [0144])
accessing, by a transaction processing system, transaction data for a transaction; and
classifying one or more transactions, by the transaction processing system using a trained transaction classifier, trained by operations comprising: . (Dirac: Paragraph [0082])
training an initial transaction classifier based on pre-transaction data and post-transaction data for a first set of transactions for which training labels have been generated; (Dirac: Paragraph [0096], [0120])
inputting, to the trained initial transaction classifier, pre-transaction data and post-transaction data for a second set of transactions for which training labels have not been generated, wherein the initial transaction classifier generates classifier outputs based on the inputting; (Dirac: Paragraph [0117], [0120])
selecting a subset of the second set of transactions whose classifier outputs from the trained initial transaction classifier meet a confidence threshold;(Agrawal: Paragraph [0064], [0075],[0076], [0079],[0102])
generating training labels for transactions in the selected subset based on their classifier outputs; (Dirac: Paragraph [0043], [0144])
training the transaction classifier based on pre-transaction data for the selected subset and the generated training labels; and (Dirac: Paragraph [0096], [0120])
and generating, by the transaction processing system based on classifications output by the trained transaction classifier for the one or more transactions, an authorization decision for the one or more transactions. (Agrawal: Paragraph [0051],[0102], [0114], [0116])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dirac and Agrawal so that the method can generate a plurality of classifiers based on transaction classifications utilizing confidence thresholds. Therefore the invention provides systems and methods for updating data models capable of capturing new patterns of misuse and abuse.(Agrawal: Paragraph [0007]) The scores and codes become more accurate when the self-adapting feedback is used to make new determinations by identifying categories of good and bad cases with case dispositive data and influencing scoring with new rules (Agrawal: Paragraph [0118])

45.	In claim 17: The combination of Dirac and Agrawal disclose the method of supra, including wherein transactions in the first set of transactions occur during a first time interval and transactions in the second set of transactions occur in a second time interval that begins at least a month after the end of the first time interval. (Dirac: Paragraph [0082])
46.	In claim 18: The combination of Dirac and Agrawal disclose the method of supra, including wherein the post-transaction data for the first set of transactions and the post-transaction data for the second set of transactions are selected from two different time intervals whose lengths are the same, wherein the two different time intervals do not overlap. (Dirac: Paragraph [0082]) 
47.	In claim 19: The combination of Dirac and Agrawal disclose the method of supra, including wherein at least fifty percent of the post-transaction data for transactions in the selected subset is not used to train the transaction classifier. (Dirac: Paragraph [0142])
48.	In claim 20: The combination of Dirac and Agrawal disclose the method of supra, including wherein pre-transaction data for at least a first transaction in the second set of transactions includes transaction data associated with one or more transactions that were initiated prior to the first transaction in the second set of transactions, and wherein post-transaction data for at least a first transaction in the second set of transactions includes location information of a user device that initiated the first transaction subsequent to the first transaction being complete. (Dirac: Paragraph [0082])

Response to Amendment
49.	In regards of the U.S.C 112 rejection, the Applicants arguments and remarks have been acknowledged, are persuasive. The USC 112 rejections are withdrawn. 
50.	In regards of the U.S.C 101 rejection, the Applicants arguments and remarks have been acknowledged, are not persuasive.
	The Applicants argument argues that the amended claims, as drafted are not an abstract idea and do not fall in the grouping Certain Methods of Organizing specifically commercial or legal interactions. The Applicant arguments further argues that the judicial exception recited in the claims are integrated into practical applications. The Applicants argument further argues that the claims are a technical solution to a technical problem. 
	The Examiner respectfully disagrees. The Examiner notes that the Merriam-Webster Dictionary defines a “transaction” as an exchange or transfer of goods, services, or funds (i.e. contractual relationship or legal obligation). The concept described in amended claim 1 is not meaningfully different from the concepts above where it recite (not inclusive list): “A method for classifying transactions for transaction security (i.e. mitigating risk) applying machine learning models. The abstract idea of classifying transaction based on classifications using algorithms to perform predictive analytic is not patent eligible subject matter. The above conclusion is supported in the Applicants specification where it cites “This disclosure relates generally to processing electronic transactions, and, more specifically, to techniques for training a transaction classifier to classify transactions, e.g., for transaction security” (Specification: Paragraph [0001]) and  “a machine learning model that has been trained using traditional techniques. Training of classifier 420 may include using pre-transaction data for transactions for which training labels are known where the classifier 420 is trained using the same or similar machine learning techniques to those used to train classifiers where the classifier training system may use one or more of the following ensemble methods to combine classifier outputs from two or more of the same or different transaction classifiers: random forest models, bootstrap aggregating, boosting (e.g., Adaboost), Bayesian parameter averaging, Bayesian model combination, etc.” (Specification: Paragraph ]0044], [0045]). There for the amended claims, as drafted are abstract. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional components of transaction processing system, computer system, and non-transitory computer-readable medium. The computer hardware is recited at a high-level of generality (i.e., as a generic system performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The Specification supports the above conclusion where it recites: “one embodiment of computing device (which may also be referred to as a computing system) 710 is depicted. Computing device 710 may be used to implement various portions of this disclosure. Computing device 710 may be any suitable type of device, including, but not limited to, a personal computer system, desktop computer, laptop or notebook computer, mainframe computer system, web server, workstation, or network computer. As shown, computing device 710 includes processing unit 750, storage 712, and input/output (I/O) interface 730 coupled via an interconnect 760 (e.g., a system bus). I/O interface 730 may be coupled to one or more I/O devices 740. Computing device 710 further includes network interface 732, which may be coupled to network 720 for communications with, for example, other computing devices” (Specification: Paragraph [0059]) and “Various articles of manufacture that store instructions (and, optionally, data) executable by a computing system to implement techniques disclosed herein are also contemplated. The computing system may execute the instructions using one or more processing elements. The articles of manufacture include non-transitory computer- readable memory media. The contemplated non-transitory computer-readable memory media include portions of a memory subsystem of a computing device as well as storage media or memory media such as magnetic media (e.g., disk) or optical media (e.g., CD, DVD, and related technologies, etc.). The non-transitory computer-readable media may be either volatile or nonvolatile memory” (Specification: Paragraph [0064]) See MPEP 2106 and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Unlike DDR, the amended claims, as drafted, are not a technical solution for a technology problem. But a business solution to a business problem (i.e. steps to detect fraudulent transaction by processing, organizing, and classifying financial data and applying machine learning techniques for preventing fraudulent transactions). Claims directed to analyzing transactions to generated classifications (display in a certain matter)  to detect fraud are not patent eligible. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the amended claims are directed to an abstract idea without a practical application.
51.	In regards of the U.S.C 103 rejection, the Applicants arguments and remarks have been acknowledged, are not persuasive.
	In regards to the Applicants argument that the cited references do not teach or suggest the "selecting, by the computer system, a subset of the second set of transactions whose classifier outputs from the trained initial transaction classifier meet a classifier confidence threshold”, "combining, by the computer system for the one or more transactions using one or more ensemble techniques, classifier outputs from a plurality of trained transaction classifiers" and "generating, by the computer system based on the combining, final classifier outputs for the one or more transactions”,  the limitations are amended and new limitations. Therefore, the rejection is moot based on the current rejection. The amended claims have updated in the U.S.C 103 rejection above. 
In regards to the Applicants argument that cited references do not teach or suggest “training, by the computer system, a second, different transaction classifier based on pre-transaction data for the selected subset and ... generated training labels", the argument is not persuasive. The limitation is reciting, broadest reasonable interpretation, is training a different classifier based on pre transaction data. Agrawal discloses that the model is trained using the input dataset and uses the algorithms to build a data model including using training data, includes one or more feature values for entity classification, and associates each entity with one or more classifiers (Agrawal: Paragraph [0051], [0064], [0102]). This is supported in the Applicant specification where it cites “ the second transaction classifier 130 receives data only for the subset of the second set of transactions in the illustrated embodiment, this classifier may be trained based on various other types of training data in addition, e.g., pre- transaction data from the mature transactions used to train the initial transaction classifier” (Specification: Paragraph [0030]) 
In regards to the Applicants argument that the cited references do not teach, suggest, or discloses the limitation of “generated "based on their classifier outputs" output by "the trained initial transaction classifier", the Applicants argument is not persuasive. The limitation on record cites “generating, by the computer system based on classifications output by the trained second, different transaction classifier for one or more transactions, an authorization decision for the one or more transactions”.  Agrawal discloses, a supervised machine learning process can use a set of population data and associated tags for each object in the training data and generate a set of logic to determine tags for unlabeled data. For example, a person may report that a particular transaction is “fraudulent” or “not-fraudulent.” And where supervised learning techniques can use labeled (e.g., classified) training) (Agrawal: Paragraph [0051],[0102], [0114], [0116]). The Examiner recommends that all arguments are cited in the written claims to claim benefit

Conclusion
52.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693